Douglas, J.,
concurring in part and dissenting in part. I find the Chief Justice’s majority opinion to be well-reasoned and I concur in the syllabus, but I must dissent from the judgment to remand to the trial court to reconsider the future damages portion of the damages award for breach of the employment contract.
I believe when Judge McCormac and the court of appeals calculated future damages for the appellants’ breach of Worrell’s contract of employment to be $244,183 instead of the $500,000 granted by the jury, the court considered the majority’s four factors for determining damages for lost future wages.
In now remanding, the majority seeks to have a new jury take another look at this portion of the award requiring, in effect, the new jury to do just what both the original jury and the court of appeals did in reaching their respective decisions. This prolongs the case unnecessarily and promises only to waste precious court time and resources. To avoid these consequences, I believe that this court should affirm the court of appeals’ decision in all respects.